COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name: Glenn Herbert Johnson, v. Harris County, Harris County Education
                     Department, Harris County Flood Control District, Harris County Hospital
                     District, Port of Houston Authority of Harris County, Houston
                     Independent School District, Houston Community College System, Harris
                     County Education District, City of Houston, and Hashmet Wali

Appellate case number:    01-14-00383-CV

Trial court case number: 2013-08713

Trial court:              190th District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Judge’s signature: _/s/ Jane Bland_
                   Acting for the Court

Panel consists of: Justices Keyes, Bland, and Massengale.


Date: June 30, 2015